Citation Nr: 1753232	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  06-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a chronic skin disease (originally claimed as jungle rot). 

4.  Entitlement to service connection for a disability manifested by sexual dysfunction.

5.  Entitlement to service connection for tooth loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1967 to February 1970, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2007, the Veteran and his spouse testified at a Board hearing before the a Veterans Law Judge at the RO.  The Board remanded this appeal in November 2007, May 2012, and May 2013.  In September 2017, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2007 hearing was no longer at the Board.  The Veteran was offered the opportunity to have another hearing, but did not respond within the 30 days requested; therefore, the Board will proceed with adjudicating the claim.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA compensation purposes.

2.  The Veteran's tinnitus was not caused or aggravated by his active service.

3.  The Veteran does not have a current skin disability claimed as jungle rot.

4.  The Veteran's claimed sexual dysfunction was not caused or aggravated by his service or by his service-connected diabetes mellitus.

5.  Compensation is not available for loss of tooth due to dental trauma or residuals related thereto.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not  been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for sexual dysfunction have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2017).

5.  The criteria for service connection for tooth loss have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309  (a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. §  3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113  (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Bilateral Hearing Loss & Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran contends that he suffers from hearing loss and tinnitus related to his service, specifically when he was exposed to the acoustic trauma of machine guns and other weapons.

However, on August 2009 VA examination, the Veteran was found to have hearing loss that does not meet the VA's definition of a hearing disability pursuant to 38 C.F.R. § 3.385.  Moreover, the VA examiner reviewed the record, to include the service treatment records, and determined that the Veteran's hearing loss was not caused or aggravated by his service.  The examiner explained that there was no indication of hearing loss in the service records, and, significantly, the Veteran on examination demonstrated only very slight low frequency hearing loss, and such was not consistent with the pathology of noise-induced hearing loss or trauma.

The remaining post-service treatment records do not reflect a diagnosis of hearing loss for VA purposes, nor do they demonstrate a link between hearing loss and service.  Accordingly, the Board finds that the claim for service connection for hearing loss must be denied.

With regard to tinnitus, the August 2009 VA examiner took into consideration the Veteran's reports of tinnitus beginning in service.  However, the examiner concluded that it was less likely than not that the Veteran's tinnitus was caused or aggravated by his service because the pattern of tinnitus described by the Veteran, a type that occurred once per day for about one minute at a time, bilaterally, was indicative of normal tinnitus rather than pathological tinnitus.  Normal tinnitus was consistent with age-related hearing loss, whereas pathological tinnitus was related to acoustic trauma.  Based upon examination of the Veteran and consideration of his medical history, the examiner determined that the Veteran's tinnitus was not related to events during his military service. 

The Board notes that the remaining treatment records do not otherwise suggest a nexus between the Veteran's tinnitus and his service.  When considering the examiner's competent medical opinion, the Board finds that the Veteran's statements of service incurrence are outweighed, and the claim must therefore be denied.

Furthermore, while the Veteran is competent to report experiencing hearing loss and tinnitus upon separation from service, he is not competent to diagnose noise-induced hearing loss or tinnitus.  In that regard, the probative VA opinion of record discounted the Veteran's contention of continuity of symptoms of tinnitus since service.  The examiner explained that, based upon medical knowledge and expertise, as well as a thorough review of the Veteran's claim, the Veteran's tinnitus followed an age-related or normal pattern rather than one that would have occurred due to noise exposure in service.  When taking into consideration the totality of the evidence, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  

The Board has taken into consideration the Veteran's report that he participated in combat while in Vietnam and received the Purple Heart.  However, his DD-214 and service separation papers do not reflect a Purple Heart or medals or honors indicative of combat.  Even when considering that the Veteran was exposed to acoustic trauma in service by way of weapons fire, the medical evidence weighs heavily against a finding that his current hearing loss or tinnitus was caused or aggravated by his service.

Skin Disability 

The Veteran contends that while he was in service, he experienced jungle rot, a rash that spread from his waist to his toes.  He contends that when he was treated for his condition in service, he was told that he would experience neurological damage that could lead to sexual dysfunction.

However, the service treatment records are negative for treatment for jungle rot or any similar skin condition.  While the Veteran contends that he was treated for a skin condition at Long Binh Military Hospital in 1969, the National Personnel Records Center found no record of this treatment.

On March 2009 VA examination, a VA examiner completed physical examination of the Veteran, but determined that the Veteran did not suffer from residuals of jungle rot.  While there was evidence of dry skin, clinically referred to as xerosis, there was no other skin disability found in the described region, or residual of the reported in-service condition.  The examiner concluded that the Veteran's reported treatment in service sounded like it was most likely for contact dermatitis rather than for a fungal infection.  The Veteran reported a skin condition that occurred all at once, whereas fungal infections normally started with a small lesion that would spread over a period of weeks or months.  And, while the Veteran reported using a topical cream that cleared up the skin condition quickly, at that time, an oral medication would have been prescribed for a fungal infection.  More significantly, the Veteran's skin condition in service was acute, rather than chronic, because it lasted less than six weeks.  There was no evident residual.

The post-service treatment records do not demonstrate that the Veteran suffers from a skin disability or other residual of his reported in-service condition.  

While the Veteran is competent to report that he was treated for a skin condition in service, the service treatment records and post-service treatment records do not document any residual disability stemming from that treatment.  The March 2009 VA examiner concluded that the Veteran was most likely treated for an acute skin condition, likely dermatitis, while in service, without chronic residual.

Given the lack of a current diagnosis of a skin condition or residual from the reported in-service skin condition, the Board finds that the elements of service connection have not been met, and the claim must be denied.

Sexual Dysfunction

The Veteran contends that he has suffered from erectile dysfunction since about 1975 caused by neurological damage stemming from his in-service skin condition.

On March 2009 VA examination, the examiner considered the Veteran's report that his in-service physician had warned that his skin condition could later cause sexual dysfunction due to neurological damage.  However, the examiner found that it was less likely than not that the Veteran's sexual dysfunction was related to his service, explaining that the Veteran was reporting normal nocturnal erections which indicated normal blood supply and nerve function.  Thus, there did not appear to be any neurological residual.  The examiner also stated that there was no medical link between dermatitis or jungle rot, or the medication to treat these conditions, and erectile dysfunction.  There additionally was no study to link herbicide exposure with erectile dysfunction.

The Veteran also contends that his sexual dysfunction was caused or aggravated by his service-connected diabetes.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

However, on March 2009 VA examination, the examiner found it to be less likely than not that the Veteran's sexual dysfunction was caused or aggravated by his diabetes, explaining that the Veteran's sexual dysfunction reportedly began in 1975, about 30 years prior to the onset of his diabetes, and because his diabetes was controlled without evidence of proteinuria with elevated BUN, there was no indication of aggravation.  On May 2012 VA examination, the case was once more reviewed by the same VA examiner, who reiterated that the Veteran's erectile dysfunction was not caused or aggravated by his service or service-connected diabetes.  The examiner further remarked that the Veteran had a long history of tobacco use, which could impact erectile dysfunction, as well as a history of abuse that suggested a psychological element.  The Veteran's diabetes was not well-controlled at that time, however, he displayed too many other risk factors to support a causal or aggravation relationship between his diabetes and his erectile dysfunction, especially when considering that he had not had sexual intercourse since 2003, and otherwise reported no issue with erectile dysfunction on his own.

When taking into consideration the above, the Board finds that the evidence weighs strongly against the Veteran's claim for service connection for sexual dysfunction.  While the Veteran is competent to state that he noticed erectile dysfunction in 1975, such is 5 years following service separation, and the probative medical evidence of record is against a finding of any relation between the Veteran's erectile dysfunction and his service.  Significantly, there is no evidence of a skin condition or residual neurological condition related to the in-service dermatitis or reported jungle rot.

Accordingly, the Board finds that the claim for service connection for sexual dysfunction must be denied.

Tooth Loss

The Veteran contends that he sustained damage to tooth #8 when he was hit in the face with a machine gun while in Vietnam.

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  A Note following Diagnostic Code 9913 explains that these rating apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.

In this case, the service treatment records do not reflect that the Veteran sustained trauma to tooth #8 or the subsequent filling of that tooth.  However, on August 2009 VA examination, the examiner found that the Veteran's report of events with regard to the temporary filling of the tooth and the subsequent pathology leading to the loss of the tooth to be credible evidence that the event occurred in service.  Even so, VA examination showed no evidence of loss of substance of the body of the maxilla or mandible, or other bone loss.  Thus, the Veteran's tooth loss is not contemplated by the dental rating criteria as a disability for VA compensation purposes.  The Veteran has not requested that he receive one time outpatient treatment for the tooth in question.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin condition is denied.

Service connection for sexual dysfunction is denied.

Service connection for tooth loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


